Citation Nr: 0909092	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  08-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss disability, and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
22, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department 
of Veterans Affairs (VA) Hartford Regional Office (RO) in 
Newington, Connecticut.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an unappealed December 1948 rating decision, the RO 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.

2.  The evidence associated with the claims file subsequent 
to the December 1948 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claims.

3.  The Veteran's bilateral hearing loss disability and 
tinnitus originated during his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
claims of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  Bilateral hearing loss disability and tinnitus were 
incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 
38 C.F.R. § 3.159 (2008).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed claims for entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus in August 1948.  The claims were denied in a 
December 1948 rating decision based on the RO's determination 
that the Veteran's bilateral hearing loss and tinnitus were 
not etiologically related to his active service.  

The evidence of record at the time of the RO's December 1948 
rating decision included the following:  the Veteran's 
Service Treatment Records (STR); WD AGO Form 53-55, showing 
participation in the campaigns of Normandy, Northern France, 
Rhineland, Ardennes, and Central Europe while serving in the 
military occupational specialty (MOS) of field artilleryman; 
the Veteran's claim for service connection, asserting loss of 
hearing and buzzing in the ears since July 1944; an August 
1948 letter from Dr. W.J. stating he had been treating the 
Veteran for an unspecified ear condition as early as 
September 1947; and the report of a VA ear, nose, and throat 
(ENT) examination performed in November 1948 showing that the 
Veteran was diagnosed with bilateral nerve deafness and 
constant tinnitus but containing no opinion regarding the 
etiology of those conditions.
.
The evidence that has been received since the RO's December 
1948 rating decision includes a statement from the Veteran 
asserting that he first noticed his hearing loss and the 
ringing in his ears when he was serving in France in 1944.  
This statement is essentially redundant of the Veteran's 
original claim and is accordingly not new.

Also added to the record are lay statements from Mr. R.P. and 
from the Veteran's spouse.  

Mr. R.P. stated he was the Veteran's superior when they 
served together in World War II, during which the Veteran was 
his number one man in charge of loading the howitzers for 
fire.  Mr. R.P. stated that their crew was exposed to 
blasting 24 hours a day while serving at Normandy and the 
Battle of the Bulge, and that none of his crew was provided 
with ear protection and every one of his men had problems 
with their hearing as a result of the blasts.  

The statement from the Veteran's spouse asserts she first met 
the Veteran in 1946 and knew at that time that the Veteran 
could not hear. 

The Board finds that the statement from the Veteran's wife 
saying that her husband had hearing problems when she met him 
in 1946, and the statement from the Veteran's superior 
detailing the Veteran's significant noise exposure in 
service, are new and material.  In this regard, the Board 
notes that they directly address the reason the claim was 
originally denied.  They are not cumulative or redundant of 
the evidence previously of record.  Moreover, they are 
sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim is in order.

Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the Veteran asserts his hearing loss and 
tinnitus began during military service and have continued 
ever since then.  The Veteran is competent to  state when he 
first noticed difficulty hearing and sounds in his ears and 
to state that the symptoms have continued since service.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  Moreover, the Board has found the 
Veteran to be credible.  In addition, there is corroborating 
evidence of his significant noise exposure in service and of 
noticeable hearing impairment shortly after his discharge 
from service.  The medical evidence confirms that he has 
bilateral hearing impairment and tinnitus.  

The Board acknowledges that the evidence of record does not 
include recent audiological findings; however, in view of the 
diagnosis of bilateral nerve deafness in November 1948, the 
Board is satisfied that the Veteran has sufficient hearing 
impairment currently to qualify as a disability.  

The Board accordingly concludes that service connection is 
warranted for the Veteran's bilateral hearing loss disability 
and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


